Exhibit 10.1

 

Execution Version

 

GLOBAL PARTNERS LP

GLP FINANCE CORP.

 

--------------------------------------------------------------------------------

 

$375,000,000

 

6.25% Senior Notes due 2022

 

Purchase Agreement

 

June 19, 2014

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

As Representative of the Initial Purchasers

listed in Schedule 1 hereto

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

Global Partners LP, a Delaware limited partnership (the “Partnership”), and GLP
Finance Corp., a Delaware corporation (“GLP Finance,” and together with the
Partnership, the “Issuers”), propose to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you
are acting as representative (the “Representative”), $375,000,000 principal
amount of their 6.25% Senior Notes due 2022 (the “Securities”).  The Securities
will be issued pursuant to an Indenture to be dated as of June 24, 2014 (the
“Indenture”) among the Issuers, the Guarantors (as defined below) and Deutsche
Bank Trust Company Americas, as trustee (the “Trustee”), and will be guaranteed
on an unsecured senior basis by each of the Guarantors (the “Guarantees”).  The
Securities will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Issuers, the Trustee and the
Depositary.

 

This purchase agreement (this “Agreement”) confirms the agreement among Global
GP LLC, a Delaware limited liability company (the “General Partner”), the
Issuers, Cascade Kelly Holdings LLC, an Oregon limited liability company
(“Cascade Kelly”), Global CNG LLC, a Delaware limited liability company (“Global
CNG”), Global Operating LLC, a Delaware limited liability company (“Global
Operating”), Global Companies LLC, a Delaware limited liability company (“Global
Companies”), Global Montello Group Corp., a Delaware corporation (“Global
Montello”), Chelsea Sandwich LLC, a Delaware limited liability company (“Chelsea
Sandwich”), Glen Hes Corp., a Delaware corporation (“Glen Hes”), Alliance Energy
LLC, a Massachusetts limited liability company (“Alliance”), Bursaw Oil LLC, a
Massachusetts limited liability company (“Bursaw Oil”), Global Energy Marketing
LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

(“Global Marketing”), and Global Energy Marketing II LLC, a Delaware limited
liability company (“Global Marketing II” and, together with Cascade Kelly,
Global CNG, Global Operating, Global Companies, Global Montello, Chelsea
Sandwich, Glen Hes, Alliance, Bursaw Oil and Global Marketing, the “Guarantors”)
and the Initial Purchasers concerning the purchase of the Securities by the
Initial Purchasers.  The Partnership, the General Partner, GLP Finance and the
Guarantors are herein referred to as the “Partnership Parties.”

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Partnership Parties have prepared a
preliminary offering memorandum dated June 16, 2014 (the “Preliminary Offering
Memorandum”) and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated June 19, 2014 (the “Pricing Supplement”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities.  Promptly
after this Agreement is executed and delivered, the Partnership Parties will
prepare and deliver to each Initial Purchaser a final offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Partnership Parties, the Securities and the Guarantees.  Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Partnership Parties to the Initial Purchasers pursuant
to the terms of this Agreement.  Each of the Partnership Parties hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement.  Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum.  References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such date and incorporated by
reference therein.

 

At 4:50 p.m. New York City Time, which is at or prior to the time when sales of
the Securities were first made (the “Time of Sale”), the Partnership Parties
prepared the following information (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum and the Pricing Supplement,
substantially in the form of Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below), among the Issuers,
the Guarantors and the Initial Purchasers, substantially in the form attached
hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Issuers and the Guarantors will be required to file with the Securities and
Exchange Commission (the

 

2

--------------------------------------------------------------------------------


 

“Commission”) one or more registration statements providing for the registration
under the Securities Act of the Securities or securities that are identical to
the Securities (the “Exchange Securities”) to be offered in exchange for the
Securities (the “Exchange Offer”) and the related Guarantees.

 

Each of the Partnership Parties hereby jointly and severally confirms its
agreement with the several Initial Purchasers concerning the purchase and resale
of the Securities, as follows:

 

1.                                      Purchase and Resale of the Securities.

 

(a)                                 The Issuers agree to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Issuers on the Closing
Date the respective principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule 1 hereto at a price equal to (i) 98.25%
with respect to $258,903,000 in aggregate principal amount Securities and
(ii) 100% with respect to $116,097,000 in aggregate principal amount of
Securities, in each case purchased by each Initial Purchaser in the proportions
that the principal amount of Securities set forth opposite their respective
names in Schedule 1 hereto bear to the aggregate principal amount of Securities
set forth opposite the names of all such Initial Purchasers.  The Issuers will
not be obligated to deliver any of the Securities except upon payment for all
the Securities to be purchased as provided herein.

 

(b)                                 The Issuers understand that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the

 

3

--------------------------------------------------------------------------------


 

Securities is aware that such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex B hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Issuers and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Section 6, counsel for the
Issuers and counsel for the Initial Purchasers may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in Section 1(b) (including
Annex B hereto), and each Initial Purchaser hereby consents to such reliance.

 

(d)                                 The Issuers acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(e)                                  The Partnership Parties acknowledge and
agree that (i) each Initial Purchaser is acting solely in the capacity of an
arm’s length contractual counterparty to the Partnership Parties with respect to
the offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or agent of, the Partnership Parties or any other person and
(ii) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Partnership Parties, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship.  Additionally, neither the Representative nor any other
Initial Purchaser is advising the Partnership Parties or any other person as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Partnership Parties shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Partnership Parties with respect thereto. 
Any review by the Representative or any Initial Purchaser of the Partnership
Parties and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchaser, as the case may be, and shall not be on behalf of the
Partnership Parties or any other person.

 

2.                                      Payment and Delivery.  (a) Payment for
and delivery of the Securities will be made, against delivery of the Securities
to the Initial Purchasers through the facilities of The Depository Trust Company
(“DTC”), at the offices of Vinson & Elkins L.L.P., 666 Fifth Ave., 25th New
York, New York 10103 at 9:00 A.M., New York City time, on June 24, 2014, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Issuers may agree
upon in writing.  The time and date of such payment and delivery is referred to
herein as the

 

4

--------------------------------------------------------------------------------


 

“Closing Date.”  At such closing, the Issuers will deliver to the Trustee, as
custodian for DTC, one or more global notes representing the Securities
(collectively, the “Global Notes”), each registered in the name of Cede & Co.,
as nominee of the Depositary, pursuant to the DTC Agreement.  The Global Notes
shall be in such denominations as the Representatives shall designate.  Time
shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Issuers to the Representative against delivery to the nominee of DTC, for the
account of the Initial Purchasers, of the Global Note, with any transfer taxes
payable in connection with the sale of the Securities duly paid by the Issuers.

 

3.                                      Representations, Warranties and
Agreements of the Partnership Parties.  The Partnership Parties jointly and
severally represent and warrant to, and agree with, each of the Initial
Purchasers that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and the Offering Memorandum.  The Preliminary Offering
Memorandum, as of its date, did not, the Time of Sale Information, as of the
Time of Sale, did not, and at the Closing Date, will not, and the Offering
Memorandum, in the form first used by the Initial Purchasers to confirm sales of
the Securities and as of the Closing Date, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Partnership Parties make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership Parties in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum,
which information is specified in the last sentence of Section 7(b).  The
Partnership Parties have not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Time of Sale Information and
the Offering Memorandum.

 

(b)                                 Additional Written Communications.  The
Partnership Parties (including their agents and representatives, other than the
Initial Purchasers in their capacity as such) have not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Partnership Parties or their agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the Time of Sale Information, and (iv) any electronic
road show or other written communications, in each case used in accordance with
Section 4(c).  Each

 

5

--------------------------------------------------------------------------------


 

such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and as of the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Partnership Parties make no representation or warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership Parties in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication, which information is specified in the last sentence of
Section 7(b).

 

(c)                                  Form of Documents; Incorporated Documents. 
The documents incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum (the “Incorporated Documents”), when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
thereunder, and none of such Incorporated Documents contained or will contain,
as the case may be, an untrue statement of a material fact or omitted or will
omit, as the case may be, to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)                                 Formation and Qualification of the
Partnership. The Partnership has been duly formed and is validly existing in
good standing as a limited partnership under the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”) with full partnership power and
authority to own or lease its properties and to conduct its business in all
material respects as described in each of the Time of Sale Information and the
Offering Memorandum.  The Partnership is duly registered or qualified as a
foreign limited partnership for the transaction of business under the laws of
each jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not (i) have a material adverse effect on the condition
(financial or otherwise), business, assets, results of operations or prospects
of the Partnership Parties, taken as a whole, or on the performance by the
Partnership Parties of their obligations under this Agreement, the Securities
and the Guarantees (a “Material Adverse Effect”), or (ii) subject the limited
partners of the Partnership to any material liability or disability.

 

(e)                                  Formation and Qualification of the General
Partner, Global Operating, Global Companies, Global Marketing, Global Marketing
II, Chelsea Sandwich and Global CNG.  Each of the General Partner, Global
Operating, Global Companies, Global Marketing, Global Marketing II, Chelsea
Sandwich and Global CNG has been duly formed and is validly existing in good
standing as a limited liability company under the Delaware Limited Liability
Company Act (the “Delaware LLC Act”) with full limited liability company power
and authority to own or lease its properties and to conduct its business, and,
in the case of the General Partner, to act as general partner of the

 

6

--------------------------------------------------------------------------------


 

Partnership.  Each of the General Partner, Global Operating, Global Companies,
Global Marketing, Global Marketing II, Chelsea Sandwich and Global CNG is, and
as of the Closing Date will be, duly registered or qualified as a foreign
limited liability company for the transaction of business under the laws of each
jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not (i) have a Material Adverse Effect or (ii) subject the
limited partners of the Partnership to any material liability or disability.

 

(f)                                   Formation and Qualification of GLP
Finance, Global Montello and Glen Hes.  Each of GLP Finance, Global Montello and
Glen Hes has been duly incorporated and is validly existing in good standing as
a corporation under the Delaware General Corporation Law (the “DGCL”) with full
corporate power and authority to own or lease its properties and to conduct its
business.  Each of GLP Finance, Global Montello and Glen Hes is, and as of the
Closing Date will be, duly registered or qualified as a foreign corporation for
the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(g)                                  Formation and Qualification of Alliance and
Bursaw Oil.  Each of Alliance and Bursaw Oil has been duly incorporated and is
validly existing in good standing as a limited liability company under the
Massachusetts Limited Liability Company Act with full limited liability company
power and authority to own or lease its properties and conduct its business. 
Each of Alliance and Bursaw Oil is, and as of the Closing Date will be, duly
registered or qualified as a foreign limited liability company for the
transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(h)                                 Formation and Qualification of Cascade
Kelly.  Cascade Kelly has been duly organized and is validly existing as a
limited liability company under the Oregon Limited Liability Company Act with
full limited liability company power and authority to own or lease its
properties and conduct its business.  Cascade Kelly is, and as of the Closing
Date will be, duly registered or qualified as a foreign limited liability
company for the transaction of business under the laws of each jurisdiction in
which the character of the business conducted by it or the nature or location of
the properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(i)                                     Ownership of the General Partner.
Richard Slifka, trusts for the benefit of certain family members of Alfred
Slifka and Richard Slifka, Larea Holdings LLC, a

 

7

--------------------------------------------------------------------------------


 

Delaware limited liability company (“Larea”), and Larea Holdings II LLC, a
Delaware limited liability company (“Larea II”), own all of the membership
interests in the General Partner; such membership interests have been duly
authorized and validly issued in accordance with the Third Amended and Restated
Limited Liability Company Agreement of the General Partner (the “General Partner
LLC Agreement”) and are fully paid (to the extent required under the General
Partner LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and each member
of the General Partner owns its membership interest in the General Partner free
and clear of all liens, encumbrances, security interests, charges or claims
(“Liens”), except restrictions on transferability contained in the General
Partner LLC Agreement and the organizational documents of each such member, as
applicable.

 

(j)                                    Ownership of the General Partner Interest
in the Partnership.  The General Partner is the sole general partner of the
Partnership with a 0.83% general partner interest in the Partnership; such
general partner interest has been duly authorized and validly issued in
accordance with the Third Amended and Restated Agreement of Limited Partnership
of the Partnership (the “Partnership Agreement”); and the General Partner owns
such general partner interest free and clear of all Liens, except restrictions
on transferability contained in the Partnership Agreement and the Second Amended
and Restated Credit Agreement, dated December 16, 2013, by and among the
Partnership, Global Operating, Global Companies, Global Montello, Chelsea
Sandwich, Global Marketing, Global Marketing II, Glen Hes, Alliance, GLP
Finance, Global CNG and Cascade Kelly , Bank of America, N.A., as administrative
agent, and the other financial institutions party thereto, as amended (the
“Credit Agreement”).

 

(k)                                 Capitalization of the Partnership.  As of
the date hereof, the issued and outstanding limited partner interests of the
Partnership consist of 27,430,563 common units each representing a limited
partner interest in the Partnership (the “Common Units”) and the Incentive
Distribution Rights (as such term is defined in the Partnership Agreement).  All
such Common Units and Incentive Distribution Rights and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act).

 

(l)                                     Ownership of Global Operating.  The
Partnership owns a 100% membership interest in Global Operating; such membership
interest has been duly authorized and validly issued in accordance with the
limited liability company agreement of Global Operating (the “Global Operating
LLC Agreement”) and is fully paid (to the extent required under the Global
Operating LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and the
Partnership owns such membership interest free and clear of all Liens, other
than those created pursuant to the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

(m)                             Ownership of Global Companies, Chelsea Sandwich,
Global Marketing, Global Marketing II, Glen Hes, Alliance, Cascade Kelly and
Global CNG.  Global Operating owns a 100% membership interest in each of Global
Companies, Chelsea Sandwich, Global Marketing, Global Marketing II, Alliance,
Cascade Kelly and Global CNG and 100% of the capital stock of Global Montello;
Global Companies owns 100% of the capital stock of Glen Hes; and Alliance owns a
100% membership interest in Bursaw Oil, in each case free and clear of all
Liens, other than those created pursuant to the Credit Agreement.  In the case
of the Guarantors that are limited liability companies, such membership
interests have been duly authorized and validly issued in accordance with their
respective limited liability company agreement (collectively, the “Operating
Subsidiary LLC Agreements”) and are fully paid (to the extent required under the
applicable Operating Subsidiary LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act and Chapter 156C, Sections 35 and 46 of the Massachusetts Limited
Liability Company Act).  In the case of the Guarantors that are corporations,
such capital stock has been duly authorized and validly issued in accordance
with the DGCL and the charters and bylaws of such corporations and is fully paid
and nonassessable.

 

(n)                                 Ownership of GLP Finance.  The Partnership
owns 100% of the capital stock of GLP Finance free and clear of all Liens, other
than those created pursuant to the Credit Agreement.  Such capital stock has
been duly authorized and validly issued in accordance with the charter and
bylaws of GLP Finance and is fully paid and nonassessable.

 

(o)                                 No Other Subsidiaries.  Other than the
ownership interests in Global Operating, GLP Finance, Global Companies, Global
Montello, Chelsea Sandwich, Global Marketing, Global Marketing II, Glen Hes,
Alliance, Cascade Kelly, Global CNG, Bursaw Oil, Global Partners Energy Canada
ULC and Basin Transload, LLC, the Partnership does not own, directly or
indirectly, and at the Closing Date will not own, directly or indirectly, any
equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity.  Other than its
ownership of its partnership interests in the Partnership, the General Partner
does not own, and as of the Closing Date will not own, directly or indirectly,
any equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity.  GLP Finance was
formed for the sole purpose of being a co-issuer of the Partnership’s debt and
has no operating assets.

 

(p)                                 Authority and Due Authorization.  Each of
the Partnership Parties has all requisite partnership, corporate or limited
liability company power and authority, as the case may be, to execute and
deliver this Agreement, the Securities, the Indenture (including each Guarantee
set forth therein), the Exchange Securities (including the related Guarantees)
and the Registration Rights Agreement (collectively, the “Transaction
Documents”) to which it is a party and to perform its respective obligations
hereunder and thereunder; the Partnership Parties have taken all action required
to be taken for the authorization, execution and delivery of each of the
Transaction Documents by the

 

9

--------------------------------------------------------------------------------


 

Partnership Parties which are party thereto and the consummation of the
transactions contemplated hereby and thereby has been validly taken.

 

(q)                                 Indenture.  The Indenture has been duly
authorized by each of the Issuers and each of the Guarantors and on the Closing
Date will be duly executed and delivered by the Issuers and the Guarantors and,
when duly executed and delivered in accordance with its terms by each of the
other parties thereto, will constitute a valid and legally binding agreement of
each of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity)
(collectively, the “Enforceability Exceptions”); and on the Closing Date, the
Indenture will conform in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

 

(r)                                    Securities and the Guarantees.  The
Securities have been duly authorized by each of the Issuers and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of each of the Issuers
enforceable against each of the Issuers in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(s)                                   Exchange Securities.  On the Closing Date,
the Exchange Securities (including the related Guarantees) will have been duly
authorized by each of the Issuers and each of the Guarantors, as applicable,
and, when duly executed, authenticated, issued and delivered in accordance with
the Indenture and as contemplated by the Registration Rights Agreement, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers, as issuer, and each of the
Guarantors, as guarantor, enforceable against each of the Issuers and each of
the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(t)                                    Purchase Agreement, Registration Rights
Agreement and DTC Agreement.  This Agreement has been duly authorized, executed
and delivered by each of the Partnership Parties; and the Registration Rights
Agreement has been duly authorized by each of the Issuers and each of the
Guarantors and on the Closing Date will be duly executed and delivered by each
of the Issuers and each of the Guarantors

 

10

--------------------------------------------------------------------------------


 

and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally binding agreement of
each of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and except that enforceability may be limited by
public policy, applicable law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing.  The DTC Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Issuers,
enforceable in accordance with its terms, subject to the Enforceability
Exceptions, and except that enforceability may be limited by public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

 

(u)                                 Descriptions of the Certain Documents.  Each
of the Securities, the Exchange Securities, the Guarantees, the Indenture, the
Registration Rights Agreement, and the indentures governing the existing 7.75%
and 8.00% senior notes (the “HY Indentures”) conforms in all material respects
to the description thereof contained in each of the Time of Sale Information and
the Offering Memorandum.

 

(v)                                 Enforceability of Agreements.

 

(i)                                     The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner and is a valid and
legally binding agreement of the General Partner, enforceable against the
General Partner in accordance with its terms;

 

(ii)                                  The General Partner LLC Agreement has been
duly authorized, executed and delivered by Alfred Slifka, Richard Slifka, trusts
for the benefit of certain of their family members, Larea and Larea II and is a
valid and legally binding agreement of Richard Slifka, trusts for the benefit of
certain family members of Alfred Slifka and Richard Slifka, Larea and Larea II,
enforceable against Richard Slifka, trusts for the benefit of certain family
members of Alfred Slifka and Richard Slifka, Larea and Larea II in accordance
with its terms;

 

(iii)                               The Global Operating LLC Agreement has been
duly authorized, executed and delivered by the Partnership and is a valid and
legally binding agreement of Partnership in accordance with its terms; and

 

(iv)                              Each Operating Subsidiary LLC Agreement has
been duly authorized, executed and delivered by the Partnership or Global
Operating, as the case may be, and is a valid and legally binding agreement of
the Partnership or Global Operating, as applicable;

 

provided that, with respect to each agreement described in this Section 3(u),
the enforceability thereof may be limited by the Enforceability Exceptions and
by public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

11

--------------------------------------------------------------------------------


 

The Partnership Agreement, the General Partner LLC Agreement, the Global
Operating LLC Agreement and the Operating Subsidiary LLC Agreements are herein
collectively referred to as the “Organizational Agreements.”  The Organizational
Agreements, together with the certificates of limited partnership or formation
or certificates of incorporation, bylaws and other organizational documents of
the Partnership Parties are herein referred to as the “Organizational
Documents.”

 

(w)                               No Conflicts.  None of the issuance and sale
of the Securities, the Guarantees and the Exchange Securities (including the
related Guarantees), the execution, delivery and performance by the Partnership
Parties of each Transaction Document to which each is a party or the
consummation by the Partnership Parties of the transactions contemplated by the
Transaction Documents (i) conflicts or will conflict with or constitutes or will
constitute a violation of the Organizational Documents, (ii) constitutes or will
constitute a breach or violation of, or a default (or an event which, with
notice or lapse of time or both, would constitute such a default) under, or
result in the creation or imposition of any Lien upon any property or asset of
any of the Partnership Parties pursuant to, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any of
the Partnership Parties is a party or by which any of them or any of their
respective properties or assets may be bound, including the HY Indentures, or
subject, or (iii) violates or will violate any statute, law or regulation or any
order, rule, judgment, decree or injunction of any court or governmental agency
or body directed to any of the Partnership Parties or any of their properties in
a proceeding to which any of them or their property is a party, except, in the
case of clauses (ii) and (iii) above, for any such conflict, breach, violation,
default, or Lien that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(x)                                 No Consents.  No permit, consent, approval,
authorization, order, registration, filing or qualification of or with any
court, governmental agency or body having jurisdiction over the Partnership
Parties or any of their respective properties or assets is required for the
issuance and sale of the Securities and the Guarantees, the execution, delivery
and performance by the Partnership Parties of each Transaction Document to which
each is a party or the consummation by the Partnership Parties of the
transactions contemplated by the Transaction Documents, except for such permits,
consents, approvals, authorizations, orders, registrations, filings or
qualifications required under applicable state securities laws in connection
with the purchase and resale of the Securities and the Guarantees by the Initial
Purchasers and with respect to the Exchange Securities and the related
Guarantees under the Securities Act, the Trust Indenture Act and applicable
state securities laws as contemplated by the Registration Rights Agreement.

 

(y)                                 No Default.  No Partnership Party (i) is in
violation of its Organizational Documents, (ii) is in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, license or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its properties or assets is subject or (iii) is in violation of
any

 

12

--------------------------------------------------------------------------------


 

statute, law or regulation or any order, rule, judgment, decree or injunction of
any court or governmental agency or body having jurisdiction over it or its
property or assets directed to any of the Partnership Parties or any of their
properties in a proceeding to which any of them or their property is a party or
has failed to obtain any license, permit, certificate, franchise or other
governmental authorization or permit necessary to the ownership of its property
or to the conduct of its business, except in the case of clauses (ii) and (iii),
to the extent any such conflict, breach, violation, failure or default would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(z)                                  No Integration.  None of the Partnership
Parties or any of their affiliates (as defined in Rule 501(b) of Regulation D)
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.

 

(aa)                          No Material Adverse Change.  Since the date of the
most recent financial statements of the Partnership included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum,
no Partnership Party has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, (ii) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business; or (iii) entered into any material transaction not
in the ordinary course of business; the Partnership has not declared or paid any
distribution on its Common Units; and there has not been any change in the net
current assets or long-term debt of a Partnership Party as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, properties, management, business or prospects of the Partnership
Parties taken as a whole, in each case except as described in the Time of Sale
Information and the Offering Memorandum.

 

(bb)                          Independent Public Accountants.  Ernst & Young
LLP, who have certified certain financial statements of the Partnership included
in each of the Time of Sale Information and the Offering Memorandum, are an
independent registered public accounting firm with respect to the Partnership as
required by the Securities Act, the rules and regulations thereunder and the
regulations of the Public Company Accounting Oversight Board.

 

(cc)                            Financial Statements.  At March 31, 2014, the
Partnership would have had, on the consolidated, as adjusted basis indicated in
each of the Time of Sale Information and the Offering Memorandum, a
capitalization as set forth therein.  The historical financial statements
(including the related notes and supporting schedules) included or incorporated
by reference in each of the Time of Sale Information and the Offering Memorandum
comply as to form in all material respects with the requirements of

 

13

--------------------------------------------------------------------------------


 

Regulation S-X under the Securities Act and present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby on the basis stated therein, at the dates
and for the periods indicated, and have been prepared in conformity with
accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved.  The selected financial
information contained or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum (and any amendment or supplement
thereto) is accurately presented in all material respects and prepared on a
basis consistent with the audited and unaudited historical consolidated
financial statements, as applicable, from which it has been derived.  No other
financial statements or schedules are required by the Exchange Act to be
included in the Incorporated Documents. The pro forma financial information and
the related notes thereto included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum has been prepared in all
material respects in accordance with the Commission’s rules and guidance with
respect to pro forma financial information, and the assumptions underlying such
pro forma financial information are reasonable and are set forth in each of the
Time of Sale Information and the Offering Memorandum.

 

(dd)                          XBRL.  The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto in all material respects.

 

(ee)                            Statistical and Market Data.  Any statistical
and market-related data included in each of the Time of Sale Information and the
Offering Memorandum are based on or derived from sources that the Partnership
believes to be reliable and accurate, and the Partnership has obtained the
written consent to the use of such data from such sources to the extent
required.

 

(ff)                              Investment Company.  None of the Partnership
Parties is, and after giving effect to the offering and sale of the Securities
and the Guarantees and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum, none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(gg)                            No Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there is
(i) no action, suit or proceeding before or by any court, arbitrator or
governmental or regulatory agency, body or official, domestic or foreign, now
pending or, to the knowledge of the Partnership Parties, threatened, to which
any of the Partnership Parties is or may be a party or to which the business or
property of any of the Partnership Parties is or may be subject, and (ii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Partnership Parties is or may be subject, that, in

 

14

--------------------------------------------------------------------------------


 

the case of clauses (i) and (ii) above, if determined adversely to any of the
Partnership Parties, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(hh)                          No Labor Dispute.  Except as described in each of
the Time of Sale Information and the Offering Memorandum, no labor disturbance
by the employees of the Partnership Parties exists or, to the knowledge of the
Partnership Parties, is imminent, that could reasonably be expected to have a
Material Adverse Effect.

 

(ii)                                  Compliance with ERISA.  (i) Each “employee
benefit plan” (within the meaning of Section 3(3) of the Employee Retirement
Security Act of 1974, as amended (“ERISA”)) for which the Partnership or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code, excluding any failures that individually or in the aggregate are
not reasonably expected to result in a Material Adverse Effect; (ii) with
respect to each Plan subject to Title IV of ERISA (a) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur, (b) no “accumulated funding deficiency” (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan subject to Title IV of ERISA does not exceed the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) by an amount reasonably expected to result
in a Material Adverse Effect and (d) neither the Partnership or any member of
its Controlled Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC in the ordinary course and without default) in respect of a Plan (including
a “multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(iii) each Plan that is intended to be qualified under Section 401(a) of the
Code has received a determination letter (or may rely on an IRS opinion letter)
that it is so qualified, or has timely submitted an application for such a
determination that is currently being processed by the IRS, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(jj)                                Tax Returns.  Each of the Partnership
Parties has filed all material federal, state, local and foreign income and
franchise tax returns required to be filed through the date hereof, subject to
permitted extensions, and have paid all taxes due thereon other than those
(i) are being contested in good faith or (ii) that, if not paid, would not have
a Material Adverse Effect, and the Partnership Parties do not have any knowledge
of any tax deficiencies with respect to any Partnership Party that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(kk)                          Sarbanes-Oxley Act.  There is and has been no
failure on the part of a Partnership Party or any of its directors or officers,
in their capacities as such, to comply

 

15

--------------------------------------------------------------------------------


 

in all material respects with the provisions of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act”), including Section 402 related to loans and Sections
302 and 906 related to certifications.

 

(ll)                                  Title to Properties.  The Partnership
Parties have good and marketable title to all real property and good title to
all personal property described in each of the Time of Sale Information and the
Offering Memorandum as being owned by the Partnership Parties, free and clear of
all Liens (other than those arising under the Credit Agreement) except (i) as
described in each of the Time of Sale Information and the Offering Memorandum or
(ii) such as do not materially interfere with the use of such properties taken
as a whole by the Partnership Parties; provided that, with respect to any real
property and buildings held under lease by the Partnership Parties, such real
property and buildings are held under valid and subsisting and enforceable
leases with such exceptions as do not materially interfere with the use of such
properties taken as a whole by the Partnership Parties.

 

(mm)                  Permits.  The Partnership Parties have such permits,
licenses, sub-licenses, patents, franchises, certificates of need and other
approvals or authorizations of governmental or regulatory authorities
(“Permits”) as are necessary under applicable law to own their properties and
conduct their businesses in the manner described in each of the Time of Sale
Information and the Offering Memorandum, except for any of the foregoing that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; each of the Partnership Parties has fulfilled and performed all of its
material obligations with respect to the Permits, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder or any
such Permits, except for any of the foregoing that could not reasonably be
expected to have a Material Adverse Effect.

 

(nn)                          Intellectual Property.  The Partnership Parties
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, know-how, software, systems and technology
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others.

 

(oo)                          Environmental Compliance.  The Partnership Parties
(i) are, and at all times prior hereto were, in compliance with all laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance

 

16

--------------------------------------------------------------------------------


 

includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged violation of Environmental Laws, or of any potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect or has otherwise already been resolved.  Except as
described in each of the Time of Sale Information and the Offering Memorandum,
(A) there are no proceedings that are pending, or, to the knowledge of the
Partnership Parties, known to be contemplated, against any Partnership Parties
under Environmental Laws in which a governmental authority is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (B) the Partnership
Parties are not aware of any issues regarding non-compliance by the Partnership
Parties with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Partnership Parties taken as a whole, and (C) the Partnership Parties do not
anticipate that the Partnership Parties will be required to incur material
capital expenditures relating to Environmental Laws.

 

(pp)                          No Restrictions on Subsidiaries.  No subsidiary of
the Partnership is currently prohibited, directly or indirectly, from paying any
dividends to the Partnership, from making any other distribution on such
subsidiary’s equity securities, from repaying to the Partnership any loans or
advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s property or assets to the Partnership or any other subsidiary
of the Partnership, except as described in each of the Time of Sale Information
and the Offering Memorandum (exclusive of any amendment or supplement thereto)
and except for any such restrictions contained in the Credit Agreement or the HY
Indentures.

 

(qq)                          Foreign Corrupt Practices Act; Etc.  No
Partnership Party and, to the knowledge of the Partnership Parties, no director,
officer, agent, employee, affiliate or other person associated with or acting on
behalf of a Partnership Party, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

 

(rr)                                Money Laundering Laws.  The operations of
the Partnership Parties are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions,

 

17

--------------------------------------------------------------------------------


 

the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving any Partnership Party with respect to the Money
Laundering Laws is pending or, to the knowledge of the Partnership Parties,
threatened.

 

(ss)                              No Conflicts with Sanctions Laws.  No
Partnership Party and, to the knowledge of the Partnership Parties, no director,
officer, agent, employee or affiliate of a Partnership Party is currently
subject to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department, the U.S. Department of Commerce or the U.S.
Department of State (collectively, “Sanctions”) or is located, organized or
resident in a country or territory that is the subject of Sanctions; and the
Partnership will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person who, to the knowledge of the Partnership Parties,
is currently subject to any Sanctions or is located, organized or resident in
any country or territory, that, at the time of such funding, is the subject of
Sanctions.

 

(tt)                                Market Stabilization.  The Partnership has
not taken and will not take, directly or indirectly, any action designed to or
that has constituted or that could reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Securities.

 

(uu)                          Books and Records.  The Partnership (i) makes and
keeps books, records and accounts that, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of assets and (ii) maintains
systems of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(vv)                          Insurance.  The Partnership Parties maintain
insurance covering their properties, operations, personnel and businesses
against such losses and risks as is reasonably adequate to protect them and
their businesses as is customary for companies engaged in similar businesses in
similar industries.  None of the Partnership Parties has received notice from
any insurer or agent of such insurer that material capital improvements or other
material expenditures will have to be made in order to continue such insurance;
all such insurance is outstanding and duly in force on the date hereof and will
be outstanding and duly in force as of the Closing Date.

 

18

--------------------------------------------------------------------------------


 

(ww)                      Disclosure Controls.  The Partnership has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act) that (i) are designed to ensure that
material information relating to the Partnership, including its consolidated
subsidiaries, is made known to the General Partner’s principal executive officer
and its principal financial officer by others within those entities; (ii) have
been evaluated for effectiveness and presented in the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2013; and (iii) as of
December 31, 2013, are effective in all material respects to perform the
functions for which they were established except as disclosed in each of the
Time of Sale Information and the Offering Memorandum.

 

(xx)                          No Significant Deficiency in Internal Control over
Financial Reporting.  Since the date of the most recent balance sheet of the
Partnership reviewed by Ernst & Young LLP and the audit committee of the board
of directors of the General Partner, (i) the Partnership has not been advised of
(A) except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, any significant deficiencies or material weaknesses in the design or
operation of internal controls over financial reporting that are reasonably
likely to adversely affect the ability of the Partnership to record, process,
summarize and report financial information or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls over financial reporting of the Partnership, and
(ii) since that date, there has been no significant change in internal controls
over financial reporting that has materially affected such internal controls.

 

(yy)                          Solvency.  On and immediately after the Closing
Date, the Partnership Parties, taken as a whole, (after giving effect to the
issuance of the Securities and the Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent.  As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair market value (and present fair saleable value) of the assets of the
Partnership Parties, taken as a whole, is not less than the total amount
required to pay the liability of the Partnership Parties, taken as a whole, on
their total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured; (ii) the Partnership Parties, taken as a
whole, are able to realize upon their assets and pay their debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities and the Guarantees as contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum, the Partnership
Parties, taken as a whole, are not incurring debts or liabilities beyond their
ability to pay as such debts and liabilities mature; (iv) the Partnership
Parties, taken as a whole, are not engaged in any business or transaction, and
do not propose to engage in any business or transaction, for which their
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the
Partnership Parties, taken as a whole, are engaged; and (v) the Partnership
Parties, taken as a whole, are not a defendant in any civil action that would
result in a judgment that the Partnership Parties, taken as a whole, are or
would become unable to satisfy.

 

19

--------------------------------------------------------------------------------


 

(zz)                            Rule 144A Eligibility.  The Securities are
eligible for resale pursuant to Rule 144A and, on the Closing Date, will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(aaa)                   No General Solicitation or Directed Selling Efforts. 
None of the Partnership Parties or any of their respective affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no representation is made) has (i) solicited offers for, or offered
or sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engaged in any directed selling efforts within the meaning of
Regulation S under the Securities Act (“Regulation S”), and all such persons
have complied with the offering restrictions requirement of Regulation S.

 

(bbb)                   Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex B hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities and the Guarantees to the Initial Purchasers
and the offer, resale and delivery of the Securities and the Guarantees by the
Initial Purchasers in the manner contemplated by this Agreement, each of the
Time of Sale Information and the Offering Memorandum, to register the Securities
and the Guarantees under the Securities Act or to qualify the Indenture under
the Trust Indenture Act.

 

(ccc)                      No Broker’s Fees.  None of the Partnership Parties is
a party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(ddd)                   Margin Rules.  Neither the issuance, sale and delivery
of the Securities nor the application of the proceeds thereof by the Partnership
as described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

 

(eee)                      Regulation S.  The Partnership Parties and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Partnership Parties make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering

 

20

--------------------------------------------------------------------------------


 

Memorandum will contain the disclosure required by Rule 902.  The Partnership is
a “reporting issuer,” as defined in Rule 902 under the Securities Act.

 

Any certificate signed by any officer of the Partnership Parties and delivered
to the Representative or counsel for the Initial Purchasers in connection with
the offering of the Securities and the Guarantees shall be deemed a
representation and warranty by the Partnership Parties, as to matters covered
thereby, to each Initial Purchaser.

 

4.                                      Further Agreements of the Partnership
Parties.  Each of the Partnership Parties jointly and severally covenants and
agrees with each of the Initial Purchasers that:

 

(a)                                 Preparation of Offering Memorandum; Delivery
of Copies.  The Partnership Parties will prepare and deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Partnership Parties will furnish to
the Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Partnership Parties will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.

 

(d)                                 Notice to the Representative.  The
Partnership Parties will advise the Representative promptly, and confirm such
advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities and the Guarantees as a result of which any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of

 

21

--------------------------------------------------------------------------------


 

the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Partnership Parties of any notice
with respect to any suspension of the qualification of the Securities and the
Guarantees for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Partnership Parties will
use their commercially reasonable efforts to prevent the issuance of any such
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or suspending any
such qualification of the Securities and the Guarantees and, if any such order
is issued, will obtain as soon as possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Issuers will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to Section 4(b), furnish to the
Initial Purchasers such amendments or supplements to the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities and the Guarantees (i) any event shall occur or condition shall
exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Issuers will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to Section 4(b), furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented
(including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

 

(g)                                  Blue Sky Compliance.  The Partnership
Parties will qualify the Securities and the Guarantees for offer and sale under
the securities or Blue Sky laws of such jurisdictions as the Representative
shall reasonably request and will continue such

 

22

--------------------------------------------------------------------------------


 

qualifications in effect so long as required for the offering and resale of the
Securities and the Guarantees; provided that in connection therewith none of the
Partnership Parties shall be required to (i) qualify as a foreign limited
partnership, limited liability company or corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any jurisdiction or (iii) subject itself to taxation in any such jurisdiction if
it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 90 days after the date
hereof, each of the Partnership Parties will not, without the prior written
consent of the Representative, offer, sell, contract to sell or otherwise
dispose of any debt securities issued or guaranteed by any of the Partnership
Parties and having a term of more than one year.

 

(i)                                     Use of Proceeds.  The Partnership
Parties will apply the net proceeds from the sale of the Securities in the
manner described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds.”

 

(j)                                    Additional Issuer Information.  Prior to
the completion of the placement of the Securities by the Initial Purchasers with
any subsequent purchasers, the Partnership Parties shall file, on a timely
basis, with the Commission all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Partnership Parties will, during any period in which
the Partnership is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Partnership Parties will assist
the Initial Purchasers in arranging for the Securities and the Guarantees to be
eligible for clearance and settlement through DTC.

 

(l)                                     No Resales by the Partnership.  The
Partnership Parties will not, and will not permit any of their affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
and the Guarantees that have been acquired by any of them, except for Securities
purchased by the Partnership Parties or any of their affiliates and resold in a
transaction registered under the Securities Act.

 

(m)                             No Integration.  None of the Partnership Parties
or any of their affiliates (as defined in Rule 501(b) of Regulation D) will,
directly or through any agent, sell, offer for sale, solicit offers to buy or
otherwise negotiate in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities and the
Guarantees in a manner that would require registration of the Securities and the
Guarantees under the Securities Act.

 

23

--------------------------------------------------------------------------------


 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Partnership Parties or any of their affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will (i) solicit offers for, or offer or sell,
the Securities and the Guarantees by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

 

(o)                                 No Stabilization.  None of the Partnership
Parties will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

(p)                                 Legended Securities.  Each certificate for a
Security will bear a legend substantially the same as that contained in
“Transfer Restrictions” in the Preliminary Offering Memorandum for the time
period and upon the other terms stated in the Preliminary Offering Memorandum.

 

The Representative may, in its sole discretion, waive in writing the performance
by the Partnership Parties of any one or more of the foregoing covenants or
extend the time for their performance.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities and the Guarantees other than
(i) the Preliminary Offering Memorandum and the Offering Memorandum, (ii) any
written communication that contains either (a) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (b) “issuer information”
that was included (including through incorporation by reference) in the Time of
Sale Information or the Offering Memorandum, (iii) any written communication
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Partnership in advance in writing or (v) any written communication
relating to or that contains the terms of the Securities and the Guarantees
and/or other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by each of the
Partnership Parties of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Partnership Parties contained herein shall
be true and correct on the date hereof and on and as of the Closing Date; and
the statements of the Partnership Parties and

 

24

--------------------------------------------------------------------------------


 

their respective officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by any of the
Partnership Parties by any “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by any of the Partnership Parties (other than an
announcement with positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, no event or condition of a type
described in Section 3(aa) hereof shall have occurred or shall exist, which
event or condition is not described in each of the Time of Sale Information
(excluding any amendment or supplement thereto) and the Offering Memorandum
(excluding any amendment or supplement thereto) the effect of which in the
judgment of the Representative makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Securities and the Guarantees on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of each of the Partnership Parties who has specific knowledge of such
Partnership Party’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed each of the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Partnership Parties in this Agreement are true and correct and that the
Partnership Parties have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date, and (iii) to the effect set forth in Sections 6(b) and 6(c).

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, Ernst & Young LLP shall have furnished to the
Representative, at the request of the Partnership, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.

 

25

--------------------------------------------------------------------------------


 

(f)                                   Opinion of Counsel for the Issuers.  On
the Closing Date, each of Vinson & Elkins L.L.P., counsel for the Issuers,
Edward Faneuil, General Counsel for the General Partner, and Schwabe,
Williamson & Wyatt, local counsel in Oregon, shall have furnished to you their
respective written opinion, dated as of the Closing Date, in form and substance
satisfactory to you, substantially to the effect set forth on Annexes D, E and F
to this Agreement, respectively.

 

(g)                                  Opinion of Counsel for the Initial
Purchasers. On the Closing Date, Latham & Watkins L.L.P., counsel for the
Initial Purchasers, shall have furnished to you such written opinion or
opinions, dated as of the Closing Date, with respect to the issuance and sale of
the Securities and the Guarantees and other related matters as the
Representative may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Securities or the issuance of the Guarantees; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.

 

(i)                                     Good Standing.  The Representative shall
have received on the Closing Date satisfactory evidence of the good standing of
the Partnership Parties in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions dated as of a recent date.

 

(j)                                    Indenture; Registration Rights
Agreement.  The Initial Purchasers shall have received a counterpart of each of
the Indenture and Registration Rights Agreement, in each case, that shall have
been executed and delivered by a duly authorized officer of each of the
Partnership Parties.

 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     Additional Documents.  On or prior to
the Closing Date, the Partnership Parties shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.  If any condition specified in this Section 6 is not
satisfied when and as required to be satisfied, this Agreement may be terminated
by the Representative by

 

26

--------------------------------------------------------------------------------


 

notice to the Partnership at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 7 and 10 hereof shall at all times be effective and
shall survive such termination.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Partnership Parties jointly and severally agree to indemnify and hold
harmless each Initial Purchaser, its affiliates who have, or who are alleged to
have, participated in the distribution of the Securities, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)                                 Indemnification of the Partnership.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Partnership Parties, the directors and officers of each of
the Partnership Parties, as the case may be, and each person, if any, who
controls the Partnership Parties within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Partnership in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following
paragraphs in the Preliminary Offering Memorandum and the Offering Memorandum:
the third sentence of the seventh paragraph and the ninth paragraph under the
caption “Plan of Distribution.”

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted

 

27

--------------------------------------------------------------------------------


 

against any person in respect of which indemnification may be sought pursuant to
either paragraph (a) or (b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates who have, or who are
alleged to have, participated in the distribution of the Securities, directors
and officers and any control persons of such Initial Purchaser shall be
designated in writing by Merrill Lynch and any such separate firm for the
Partnership Parties, their directors and officers and any control persons of the
Partnership Parties shall be designated in writing by the Partnership.  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from

 

28

--------------------------------------------------------------------------------


 

all liability on claims that are the subject matter of such proceeding and
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Partnership Parties on the one
hand and the Initial Purchasers on the other from the offering of the Securities
and the Guarantees or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Partnership Parties on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Partnership Parties on
the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Issuers from the sale of the Securities and the Guarantees and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities and the Guarantees.  The relative fault of the
Partnership Parties on the one hand and the Initial Purchasers on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuers or any
Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)                                  Limitation on Liability.  The Partnership
Parties and the Initial Purchasers agree that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities and the Guarantees exceeds the amount
of any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from

 

29

--------------------------------------------------------------------------------


 

any person who was not guilty of such fraudulent misrepresentation.  The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Issuers, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Issuers or
any of the Guarantors shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery, of the Securities and the Guarantees on the terms and in the
manner contemplated by this Agreement, the Time of Sale Information and the
Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  (a)  If,
on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities and the Guarantees that it has agreed to purchase
hereunder, the non-defaulting Initial Purchasers may in their discretion arrange
for the purchase of such Securities by other persons satisfactory to the Issuers
on the terms contained in this Agreement.  If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Securities, then the Issuers shall be entitled
to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms.  If other persons become obligated or agree to
purchase the Securities and the Guarantees of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Issuers may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Issuers or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Issuers agree to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes.  As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities and the Guarantees of a defaulting Initial
Purchaser or Initial Purchasers by the non-

 

30

--------------------------------------------------------------------------------


 

defaulting Initial Purchasers and the Issuers as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Issuers as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Partnership Parties, except that the Partnership Parties will continue to be
liable for the payment of expenses as set forth in Section 10 hereof and except
that the provisions of Section 7 hereof shall not terminate and shall remain in
effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Partnership
Parties or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Payment of Expenses.  (a)  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Partnership Parties jointly and severally agree to pay or cause
to be paid all costs and expenses incident to the performance of their
respective obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and the Guarantees and any taxes payable in that connection; (ii) the
costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including any amendment or supplement thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Partnership
Parties’ counsel and independent accountants; (v) the fees and expenses incurred
in connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Partnership Parties in connection with any “road show”
presentation to potential investors.

 

31

--------------------------------------------------------------------------------


 

(b)                                 If (i) this Agreement is terminated pursuant
to clause (ii) of Section 8, (ii) the Issuers for any reason fail to tender the
Securities for delivery to the Initial Purchasers or (iii) the Initial
Purchasers decline to purchase the Securities for any reason permitted under
this Agreement, the Partnership Parties jointly and severally agree to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and officers and directors and any
controlling persons referred to herein, and the affiliates of each Initial
Purchaser referred to in Section 7 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Partnership
Parties and the Initial Purchasers contained in this Agreement or made by or on
behalf of the Partnership Parties or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Partnership Parties or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; and (d) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

14.                               Miscellaneous.

 

(a)                                 Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by Merrill Lynch on behalf of
the Initial Purchasers, and any such action taken by Merrill Lynch shall be
binding upon the Initial Purchasers.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated, One
Bryant Park, New York, New York 10036 (fax: (212) 901-7897); Attention: Legal
Department.  Notices to the Partnership Parties shall be given to them c/o
Global Partners LP, P.O. Box 9161, 800 South Street, Waltham, Massachusetts
02454-9161, Attention:  Edward Faneuil (fax: (781) 398-9211).

 

32

--------------------------------------------------------------------------------


 

(c)                                  Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(d)                                 Submission to Jurisdiction.  The Partnership
Parties hereby submit to the exclusive jurisdiction of the U.S. federal and New
York state courts in the Borough of Manhattan in The City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Partnership Parties waive any objection
which they may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts.  Each of the Partnership Parties agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Partnership Parties and may be enforced in any
court to the jurisdiction of which the Partnership Parties are subject by a suit
upon such judgment.

 

(e)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby waives any right to trial by jury in any suit or proceeding
arising out of or relating to this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

(i)                                     Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Partnership, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

[Signature pages follow.]

 

33

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

 

 

By: Global GP LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Name: Edward J. Faneuil

 

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Name: Edward J. Faneuil

 

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Name: Edward J. Faneuil

 

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

 

GLOBAL OPERATING LLC

 

 

 

 

 

 

By:

Global Partners LP,

 

 

 

its Sole Member

 

 

 

 

 

 

By:

Global GP LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Name: Edward J. Faneuil

 

 

 

Title: EVP & General Counsel

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

GLOBAL COMPANIES LLC

 

GLOBAL ENERGY MARKETING LLC

 

CHELSEA SANDWICH LLC

 

ALLIANCE ENERGY LLC

 

GLOBAL ENERGY MARKETING II LLC

 

CASCADE KELLY HOLDINGS LLC

 

GLOBAL CNG LLC

 

 

 

 

By:

Global Operating LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

By:

Global Partners LP,

 

 

 

its Sole Member

 

 

 

 

 

 

By:

Global GP LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Name: Edward J. Faneuil

 

 

 

Title: EVP & General Counsel

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BURSAW OIL LLC

 

 

 

 

By:

Alliance Energy LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

By:

Global Operating LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

By:

Global Partners LP,

 

 

 

its Sole Member

 

 

 

 

 

 

By:

Global GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Name: Edward J. Faneuil

 

 

 

Title: Executive Vice President and Secretary

 

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Name: Edward J. Faneuil

 

 

Title: EVP & General Counsel

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

By:

/s/ Jeffrey Bloomquist

 

 

Name: Jeffrey Bloomquist

 

 

Title: Managing Director

 

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

112,500,000

 

J.P. Morgan Securities LLC

 

112,500,000

 

Wells Fargo Securities, LLC

 

60,000,000

 

RBS Securities Inc.

 

45,000,000

 

SG Americas Securities, LLC

 

11,250,000

 

BMO Capital Markets Corp.

 

5,625,000

 

BNP Paribas Securities Corp.

 

5,625,000

 

Credit Agricole Securities (USA) Inc.

 

5,625,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

5,625,000

 

Rabo Securities USA, Inc.

 

5,625,000

 

Santander Investment Securities Inc.

 

5,625,000

 

Total

 

$

375,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

GLOBAL PARTNERS LP

GLP FINANCE CORP.

 

Pricing Term Sheet

 

This summary pricing supplement relates only to the securities described below
and should only be read together with the Preliminary Offering Memorandum, dated
June 16, 2014, relating to these securities and supersedes the information in
the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum. This summary pricing
supplement is qualified in its entirety by reference to the Preliminary Offering
Memorandum. Capitalized terms used but not defined herein have the meanings
assigned to them in the Preliminary Offering Memorandum.

 

Issuer:

 

Global Partners LP and GLP Finance Corp.

Security description:

 

6.25% Senior Notes due 2022

Distribution:

 

144A and Regulation S with Registration Rights

Size:

 

$375,000,000

Gross proceeds:

 

$375,000,000

Maturity:

 

July 15, 2022

Coupon:

 

6.25%

Price:

 

100.000% of face amount

Yield to maturity:

 

6.25%

Interest Payment Dates:

 

January 15 and July 15, commencing January 15, 2015

Clawback:

 

Prior to July 15, 2017, up to 35% at 106.250%

Optional redemption:

 

 

 

 

Make-whole call at T+50 prior to July 15, 2017 then:

 

 

 

 

 

On or after July 15 of
each of the years
indicated below:

 

Price:

 

 

 

2017

 

104.688

%

 

 

2018

 

103.125

%

 

 

2019

 

101.563

%

 

 

2020 and thereafter

 

100.000

%

 

 

 

Change of control:

 

Putable at 101% of principal plus accrued interest

Trade date:

 

June 19, 2014

Settlement:

 

T+3; June 24, 2014

CUSIP/ISN:

 

144A Note:

CUSIP: 37954F AA2

ISIN: US37954FAA21

 

Regulation S Note:

CUSIP: U3164V AA2

ISIN: USU3164VAA27

Denominations/Multiple:

 

2,000 x 1,000

Joint Book-runners:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

 

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

RBS Securities Inc.

Co-Managers:

 

SG Americas Securities, LLC

BMO Capital Markets Corp.

BNP Paribas Securities Corp.

Credit Agricole Securities (USA) Inc.

 

--------------------------------------------------------------------------------


 

 

 

Mitsubishi UFJ Securities (USA), Inc.

Rabo Securities USA, Inc.

Santander Investment Securities Inc.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     Such Initial Purchaser has offered and
sold the Securities, and will offer and sell the Securities, (A) as part of
their distribution at any time and (B) otherwise until 40 days after the later
of the commencement of the offering of the Securities and the Closing Date, only
in accordance with Regulation S under the Securities Act (“Regulation S”) or
Rule 144A or any other available exemption from registration under the
Securities Act.

 

(ii)                                  None of such Initial Purchaser or any of
its affiliates or any other person acting on its or their behalf has engaged or
will engage in any directed selling efforts with respect to the Securities, and
all such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

 

(iii)                               At or prior to the confirmation of sale of
any Securities sold in reliance on Regulation S, such Initial Purchaser will
have sent to each distributor, dealer or other person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period a confirmation or notice to substantially the
following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)                              Such Initial Purchaser has not and will not
enter into any contractual arrangement with any distributor with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Partnership.

 

--------------------------------------------------------------------------------


 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)                                  Each Initial Purchaser acknowledges that no
action has been or will be taken by the Issuers that would permit a public
offering of the Securities, or possession or distribution of any of the Time of
Sale Information, the Offering Memorandum, any Issuer Written Communication or
any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required.

 

(d)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the United Kingdom Financial Services and Markets Act 2000 (the
“FSMA”)) received by it in connection with the issue or sale of any Securities
in circumstances in which Section 21(1) of the FSMA does not apply to the
Issuers or the Guarantors; and

 

(ii)                                  it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from or otherwise involving the United Kingdom.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Foreign Qualifications

 

Global Partners LP

Massachusetts

 

Global CNG LLC

Maine

Massachusetts

New Hampshire

New York

 

Global GP LLC

Connecticut

Florida

Georgia

Maine

Massachusetts

Montana

New Hampshire

New Jersey

New York

North Carolina

North Dakota

Oregon

Pennsylvania

Rhode Island

Texas

Vermont

Virginia

 

GLP Finance Corp.

Massachusetts

 

Global Operating LLC

Massachusetts

 

Global Companies LLC

Alabama

Arizona

Arkansas

California

Connecticut

District of Columbia

Florida

Georgia

 

--------------------------------------------------------------------------------


 

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Vermont

Virginia

Washington

West Virginia

Wisconsin

 

Global Montello Group Corp.

Alabama

Arkansas

Arizona

California

Connecticut

Florida

Indiana

 

--------------------------------------------------------------------------------


 

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Jersey

New York

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Tennessee

Vermont

Virginia

Alberta, Canada

 

Global Energy Marketing LLC

New Jersey

New York

 

Global Energy Marketing II LLC

New York

 

Chelsea Sandwich LLC

Connecticut

Maine

Massachusetts

New York

Pennsylvania

Vermont

 

Glen Hes Corp.

Massachusetts

 

--------------------------------------------------------------------------------


 

Global CNG LLC

Maine

Massachusetts

New Hampshire

New York

 

Alliance Energy LLC

Connecticut

Delaware

Maine

Maryland

New Hampshire

New Jersey

New York

Pennsylvania

Rhode Island

Vermont

Virginia

 

Bursaw Oil LLC

New Hampshire

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

(a)                                 The Partnership has been duly formed and is
validly existing in good standing as a limited partnership under the Delaware LP
Act with full partnership power and authority to own or lease its properties and
to conduct its business in all material respects as described in the Time of
Sale Information and the Offering Memorandum.

 

(b)                                 Each of the General Partner, Global
Operating, Global Companies and Chelsea Sandwich has been duly formed and is
validly existing in good standing as a limited liability company under the
Delaware LLC Act with full limited liability company power and authority to own
or lease its properties and to conduct its business in all material respects as
described in the Time of Sale Information and the Offering Memorandum and, in
the case of the General Partner, to act as general partner of the Partnership.

 

(c)                                  Each of GLP Finance, Global Montello and
Glen Hes has been duly incorporated and is validly existing in good standing as
a corporation under the DGCL with full corporate power and authority to own or
lease its properties and to conduct its business in all material respects as
described in the Time of Sale Information and the Offering Memorandum.

 

(d)                                 The General Partner is the sole general
partner of the Partnership with a 0.83% general partner interest in the
Partnership; such general partner interest has been duly authorized and validly
issued in accordance with the Partnership Agreement; and the General Partner
owns such general partner interest free and clear of all Liens (i) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the General Partner as a debtor is on file as of a recent date
in the office of the Secretary of State of the State of Delaware or
(ii) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the Delaware LP Act or pursuant to the
Credit Agreement.

 

(e)                                  The Partnership owns 100% of the capital
stock of GLP Finance; such capital stock has been duly authorized and validly
issued in accordance with the GLP Finance Charter Documents and is fully paid
and nonassessable; and the Partnership owns such capital stock free and clear of
all Liens (i) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming the Partnership as a debtor is
on file as of a recent date in the office of the Secretary of State of the State
of Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the DGCL or pursuant
to the Credit Agreement..

 

(f)                                   The Partnership owns a 100% membership
interest in Global Operating; such membership interest has been duly authorized
and validly issued in accordance with the Global Operating LLC Agreement and is
fully paid (to the extent

 

--------------------------------------------------------------------------------


 

required under the Global Operating LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and the Partnership owns such membership interest free and
clear of all Liens (i) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as a
debtor is on file as of a recent date in the office of the Secretary of State of
the State of Delaware or (ii) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
Delaware LLC Act or pursuant to the Credit Agreement.

 

(g)                                  Global Operating owns a 100% membership
interest in each of Global Companies and Chelsea Sandwich and 100% of the
capital stock of Global Montello; and Global Companies owns 100% of the capital
stock in Glen Hes. Such membership interests have been duly authorized and
validly issued in accordance with the respective Operating Subsidiary LLC
Agreements and are fully paid (to the extent required under the applicable
Operating Subsidiary LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Global Operating owns such membership interest free and clear of
all Liens (i) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming Global Operating as a debtor is
on file as of a recent date in the office of the Secretary of State of the State
of Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LLC Act
or pursuant to the Credit Agreement.  In the case of such Operating Subsidiaries
that are corporations, such capital stock has been duly authorized and validly
issued in accordance with the DGCL and is fully paid and nonassessable; and
Global Operating or Global Companies, as the case may be, owns such capital
stock free and clear of all Liens (i) in respect of which a financing statement
under the Uniform Commercial Code of the State of Delaware naming Global
Operating or Global Companies, as applicable, as a debtor is on file as of a
recent date in the office of the Secretary of State of the State of Delaware or
(ii) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the DGCL or pursuant to the Credit
Agreement.

 

(h)

 

(i)                                     The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner and is a valid and
legally binding agreement of the General Partner, enforceable against the
General Partner in accordance with its terms;

 

(ii)                                  The Global Operating LLC Agreement has
been duly authorized, executed and delivered by the Partnership and is a valid
and legally binding agreement of Partnership in accordance with its terms; and

 

(iii)                               Each Operating Subsidiary LLC Agreement of
Global Companies and Chelsea Sandwich has been duly authorized, executed

 

--------------------------------------------------------------------------------


 

and delivered by Global Operating and is a valid and legally binding agreement
of Global Operating;

 

provided that, with respect to each such agreement, the enforceability thereof
may be limited by the Enforceability Exceptions and public policy, applicable
law relating to fiduciary duties and indemnification and contribution and an
implied covenant of good faith and fair dealing.

 

(i)                                     Each of the Issuers and each of Global
Operating, Global Companies, Global Montello, Chelsea Sandwich, Glen Hes, Global
CNG, Global Marketing and Global Marketing II (the “Delaware Guarantors,” and
the Guarantors other than the Delaware Guarantors are referred to herein as the
“Other Guarantors”) has all requisite partnership, limited liability company or
corporate power and authority, as the case may be, to execute and deliver the
Transaction Documents to which it is a party and to perform its respective
obligations thereunder, as the case may be.

 

(j)                                    This Agreement has been duly authorized,
executed and delivered by each of the Issuers, the General Partner and each of
the Delaware Guarantors.

 

(k)                                 The Registration Rights Agreement has been
duly authorized, executed and delivered by the Issuers and each of the Delaware
Guarantors and, when duly authorized, executed and delivered by the other
parties thereto, will constitute a valid and legally binding agreement of each
of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, provided that
the enforceability thereof may be limited by the Enforceability Exceptions and
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.

 

(l)                                     The Indenture has been duly authorized,
executed and delivered by each of the Issuers and each of the Delaware
Guarantors and, assuming due authorization, execution and delivery thereof by
the Trustee and the Other Guarantors, constitutes a valid and legally binding
agreement of each of the Issuers and each of the Guarantors enforceable against
each of the Issuers and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions and public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.  The Indenture conforms in all material
respects with the requirements of the Trust Indenture Act and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

 

(m)                             The Securities have been duly authorized,
executed and delivered by each of the Issuers and, when duly authenticated as
provided in the Indenture and delivered to and paid for by the Initial
Purchasers as provided in this Agreement, will constitute valid and legally
binding obligations of each of the Issuers enforceable against the Issuers in
accordance with their terms, subject to the Enforceability Exceptions and public
policy, applicable law relating to fiduciary duties and indemnification and

 

--------------------------------------------------------------------------------


 

contribution and an implied covenant of good faith and fair dealing, and will be
entitled to the benefits of the Indenture.

 

(n)                                 The Guarantees have been duly authorized by
each of the Delaware Guarantors and, assuming the Guarantees have been duly
authorized by the Other Guarantors, when each global certificate representing
the Securities has been duly executed, authenticated, issued and delivered as
provided in the Indenture and delivered to and paid for by the Initial
Purchasers as provided in this Agreement, the Guarantees will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions and public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing, and will be entitled to the benefits of the Indenture.

 

(o)                                 The Exchange Securities (including the
related Guarantees) have been duly authorized by each of the Issuers and each of
the Delaware Guarantors, as applicable, and, assuming the Guarantees have been
duly authorized by the Other Guarantors, when duly executed, authenticated,
issued and delivered in accordance with the provisions of the Indenture and the
Registration Rights Agreement, will constitute valid and legally binding
obligations of each of the Issuers, as issuer, and each of the Guarantors, as
guarantor, enforceable against each of the Issuers and each of the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

(p)                                 None of the issuance and sale of the
Securities and the Guarantees, the execution, delivery and performance by the
Partnership Parties of each Transaction Document to which each is a party, or
the consummation by the Partnership Parties of the transactions contemplated by
the Transaction Documents (i) conflicts or will conflict with or constitutes or
will constitute a violation of the Organizational Documents of the Issuers or
the Delaware Guarantors, (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, or result in the creation or
imposition of any Lien upon any property or asset of any of the Partnership
Parties pursuant to the Credit Agreement, the Note Purchase Agreements relating
to the HY Notes and the HY Indentures, or (iii) violates or will violate the
Delaware LP Act, the Delaware LLC Act, the DGCL or federal or New York state
law, which breaches, violations, Liens or defaults in the case of clauses
(ii) and (iii) above, would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect; provided, however that no opinion is
expressed pursuant to this paragraph with respect to securities and other
anti-fraud statutes, rules or regulations.

 

(q)                                 No permit, consent, approval, authorization,
order, registration, filing or qualification (“consent”) of or with any U.S.
Federal or Delaware or New York court or governmental agency or body under the
Delaware LP Act, the Delaware LLC Act, the DGCL or U.S. Federal or New York
state law is required for the issuance and sale of the Securities and the
Guarantees, the execution, delivery and performance of each of the

 

--------------------------------------------------------------------------------


 

Transaction Documents by the Partnership Parties to which each is a party, or
the consummation by the Partnership Parties of the transactions contemplated by
the Transaction Documents, except for such consents as may be required under the
Securities Act, the Exchange Act, the Rules and Regulations and state securities
or “Blue Sky” laws and applicable rules and regulations under such laws.

 

(r)                                    The statements in each of the Time of
Sale Information and the Offering Memorandum under the caption “Description of
Notes,” to the extent they constitute a description of the terms of the
Securities, the Guarantees, the Registration Rights Agreement, the Indenture and
the HY Indentures, and under the captions “Description of Other Indebtedness”
and “Certain U.S. Federal Income Tax Consequences,” to the extent that they
constitute descriptions of matters of law or documents referred to therein, are
accurate in all material respects.

 

(s)                                   None of the Partnership Parties is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act.

 

(t)                                    Assuming the accuracy of the
representations and warranties of the Initial Purchasers, the Issuers and the
Guarantors contained in this Agreement and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information, the Offering
Memorandum and the Indenture, to register the offer and sale of Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act, it
being understood that such counsel need not express any opinion as to any
subsequent resale of any Securities.

 

In rendering such opinion, such counsel may (A) rely, without independent
investigation or verification, in respect of matters of fact upon certificates
of officers and employees of the Partnership Parties, upon information obtained
from public officials and upon the representations of the Partnership Parties
set forth in this Agreement, (B) assume that all documents submitted to them as
originals are authentic, that all copies submitted to them conform to the
originals thereof, and that the signatures on all documents examined by them are
genuine, (C) state that their opinion is limited to federal laws, the Delaware
LP Act, the Delaware LLC Act, the DGCL and the laws of the State of New York,
(D) with respect to the opinions expressed in paragraphs (a), (b) and (c) above
as to the valid existence and good standing as a corporation, limited
partnership or limited liability company, as the case may be, of the Partnership
Parties, state that such opinions are based upon certificates or oral assurances
of existence and good standing provided by the Secretary of State of the State
of Delaware, (E) with respect to the opinions expressed in clauses (i) of
paragraphs (d), (f) and (g) above, respectively, such counsel relied solely on
reports, dated as of recent dates, purporting to describe all financing
statements on file as of the dates specified therein in the office

 

--------------------------------------------------------------------------------


 

of the Secretary of the State of Delaware naming the one or more of the
Partnership Parties, as debtors, (F) state that they express no opinion with
respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the Partnership Parties may be subject,
and (G) state that they express no opinion as to the validity, legality, binding
effect or enforceability of any provision of the Indenture and Registration
Rights Agreement that requires or relates to the payment of interest at a rate
or in an amount which a court would determine in the circumstances or under
applicable law to be commercially unreasonable or a penalty or a forfeiture.

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Partnership Parties,
representatives of the independent registered public accounting firm of the
Partnership, and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed, and although such counsel did not independently verify,
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and the Offering Memorandum (except to the extent specified in
paragraph (r) above), on the basis of the foregoing, nothing has come to the
attention of such counsel that causes it to believe that:

 

(i)                                     the Time of Sale Information, as of the
Time of Sale, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or

 

(ii)                                  the Offering Memorandum, as of its date
and as of the Closing Date, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

it being understood that such counsel need not express any statement or belief
with respect to (i) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the independent
public accounting firm’s report thereon, or (ii) the other financial data and
statistical data derived from financial data included or incorporated by
reference therein.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

FORM OF OPINION OF EDWARD FANEUIL

 

(a)                                 The Partnership is duly registered or
qualified as a foreign limited partnership for the transaction of business under
the laws of the jurisdictions set forth on Annex C to this Agreement.

 

(b)                                 Each of the General Partner, Global
Operating, Global Companies, Chelsea Sandwich, Alliance, Global Marketing,
Global Marketing II, Global CNG and Bursaw Oil is duly registered or qualified
as a foreign limited liability company for the transaction of business under the
laws of the jurisdictions as set forth on Annex C to this Agreement.

 

(c)                                  Each of Global Montello, GLP Finance and
Glen Hes is duly registered or qualified as a foreign corporation for the
transaction of business under the laws of the jurisdictions set forth on Annex C
to this Agreement.

 

(d)                                 Each of Alliance and Bursaw Oil has been
duly formed and is validly existing in good standing as a limited liability
company under the Massachusetts Limited Liability Company Act with full limited
liability company power and authority to own or lease its properties and to
conduct its business in all material respects as described in the Time of Sale
Information and the Offering Memorandum.  Each of Alliance and Bursaw Oil has
all limited liability company power and authority to execute and deliver the
Transaction Documents to which it is a party and to perform its respective
obligations thereunder.  All limited liability company action required to be
taken by each of Alliance and Bursaw Oil or any of their respective members for
the issuance and sale of the Guarantees, the authorization, execution and
delivery of each of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby has been validly taken.

 

(e)                                  Each of Global Marketing, Global Marketing
II and Global CNG has been duly formed and is validly existing in good standing
as a limited liability company under the Delaware LLC Act with full limited
liability company power and authority to own or lease its properties and to
conduct its business in all material respects as described in the Time of Sale
Information and the Offering Memorandum.

 

(f)                                   Global Operating owns a 100% membership
interest in Global Marketing, Global Marketing II, Global CNG and Alliance and
Alliance owns a 100% membership interest in Bursaw Oil. Such membership
interests have been duly authorized and validly issued in accordance with the
respective Operating Subsidiary LLC Agreements and are fully paid (to the extent
required under the applicable Operating Subsidiary LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and Global Operating or Alliance, as
the case may be, owns such membership interest free and clear of all Liens (i)
in respect of which a financing statement under the Uniform Commercial Code of
the State of Delaware naming Global Operating or of the Commonwealth of
Massachusetts naming Alliance, as a debtor is on file as of a recent date in the
office of the Secretary of

 

--------------------------------------------------------------------------------


 

State of the State of Delaware or the Commonwealth of Massachusetts, as
applicable or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Massachusetts
LLC Act or pursuant to the Credit Agreement.

 

(g)                                  The Operating Subsidiary LLC Agreement of
Global Marketing, Global Marketing II, Global CNG, Alliance and Bursaw have been
duly authorized, executed and delivered by Global Operating, and is a valid and
legally binding agreement of Global Operating; provided that, with respect to
each such agreement, the enforceability thereof may be limited by the
Enforceability Exceptions and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing.

 

(h)                                 Each of this Agreement, the Registration
Rights Agreement and the Indenture has been duly authorized, executed and
delivered by each of Alliance and Bursaw Oil.

 

(i)                                     Each of the Guarantees has been duly
authorized by each of Alliance and Bursaw Oil.

 

(j)                                    The Exchange Securities (including the
related Guarantees) have been duly authorized by each of Alliance and Bursaw
Oil.

 

(k)                                 The General Partner LLC Agreement has been
duly authorized, executed and delivered by Alfred Slifka, Richard Slifka and
trusts for the benefit of certain of their family members, Larea and Larea II
and is a valid and legally binding agreement of Richard Slifka and trusts for
the benefit of certain family members of Alfred Slifka and Richard Slifka, Larea
and Larea II, enforceable against Richard Slifka and trusts for the benefit of
certain of family members of Alfred Slifka and Richard Slifka, Larea and Larea
II in accordance with its terms; provided that, with respect to such agreement
the enforceability thereof may be limited by the Enforceability Exceptions and
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.

 

(l)                                     None of the issuance and sale of the
Securities and the Guarantees, the execution, the execution, delivery and
performance by the Partnership Parties of each Transaction Document to which
each is a party or the consummation by the Partnership Parties of the
transactions contemplated by the Transaction Documents (i) conflicts or will
conflict with or constitutes or will constitute a violation of the
Organizational Documents of Alliance and Bursaw Oil, (ii) constitutes or will
constitute a breach or violation of, or a default (or an event which, with
notice or lapse of time or both, would constitute such a default) under, or
result in the creation or imposition of any Lien upon any property or asset of
any of the Partnership Parties pursuant to, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument known to such
counsel (other than the Credit Agreement) to which any of the Partnership
Parties is a party or by which any of them or any of their respective properties
or assets

 

--------------------------------------------------------------------------------


 

may be bound or subject, (iii) violates or will violate any order, judgment,
decree or injunction known to such counsel of any court or governmental agency
or body to which any of the Partnership Parties or any of their properties are
subject, or (iv) violates or will violate the laws of the Commonwealth of
Massachusetts (other than any state securities laws or broker/dealer laws, as to
which such counsel expresses no opinion), which breaches, violations, Liens or
defaults in the case of clauses (ii), (iii) and (iv) above, would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect or
a material adverse effect on the ability of the Partnership Parties to
consummate the transactions contemplated by the Transaction Documents; provided,
however that no opinion is expressed pursuant to this paragraph with respect to
securities and other anti-fraud statutes, rules or regulations.

 

(m)                             No permit, consent, approval, authorization,
order, registration, filing or qualification (“consent”) of or with any
Massachusetts court or governmental agency or body under the laws of the
Commonwealth of Massachusetts is required for the issuance and sale of the
Securities and the Guarantees, the execution, delivery and performance of each
of the Transaction Documents by the Partnership Parties to which each is a party
or the consummation by the Partnership Parties of the transactions contemplated
by the Transaction Documents, except for such consents as may be required under
state securities or “Blue Sky” laws and applicable rules and regulations under
such laws, as to which such counsel expresses no opinion.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Partnership Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to him as originals are authentic, that all copies submitted to him
conform to the originals thereof, and that the signatures on all documents
examined by him are genuine, (C) state that his opinion is limited to federal
laws, the laws of the Commonwealth of Massachusetts, the Delaware LP Act, the
Delaware LLC Act and the DGCL, (D) with respect to the opinion expressed in
clause (i) of paragraph (f) above, such counsel relied solely on reports, dated
as of recent dates, purporting to describe all financing statements on file as
of the dates specified therein in the office of the Secretary of the State of
Delaware naming one or more of the Partnership Parties or their affiliates, as
debtors, (E) state that he expresses no opinion with respect to state or local
taxes or tax statutes to which any of the limited partners of the Partnership or
any of the Partnership Parties may be subject, and (F) with respect to the
opinions expressed in paragraphs (a), (b), (c), (d) and (e) above as to the
valid existence, good standing, due qualification or registration as a foreign
corporation, limited partnership or limited liability company, as the case may
be, of the Partnership Parties, state that such opinions are based upon
certificates or oral assurances of existence, good standing, foreign
qualification or registration provided by the Secretary of State of the states
listed on a schedule to such opinion.

 

--------------------------------------------------------------------------------


 

In addition, such counsel shall state that he has participated in conferences
with officers and other representatives of the Partnership Parties,
representatives of the independent registered public accounting firm of the
Partnership, and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed, and although such counsel did not independently verify,
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and Offering Memorandum, on the basis of the foregoing, nothing has
come to the attention of such counsel that causes him to believe that:

 

(i)                                     the Time of Sale Information, as of the
Time of Sale, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or

 

(ii)                                  the Offering Memorandum, as of its date
and as of the Closing Date, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

it being understood that such counsel need not express any statement or belief
with respect to (i) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the independent
public accounting firm’s report thereon, or (ii) the other financial data and
statistical data derived from financial data included or incorporated by
reference therein.

 

--------------------------------------------------------------------------------


 

ANNEX F

 

FORM OF OPINION OF SCHWABE, WILLIAMSON & WYATT

 

1.                                     Cascade Kelly is a limited liability
company duly formed and validly existing under the laws of the State of Oregon
with full limited liability company power and authority to own or lease its
properties and conduct its business as described in the Time of Sale Information
and the Offering Memorandum.

 

2.                                     All limited liability company actions
required to be taken by Cascade Kelly to authorize Cascade Kelly to enter into
and execute the Transaction Documents have been taken.

 

3.                                     Cascade Kelly has all requisite limited
liability company authority to undertake and perform the obligations of Cascade
Kelly under the Transaction Documents to which it is a party.

 

4.                                     Cascade Kelly has duly authorized,
executed and delivered the Transaction Documents to which it is a party.

 

5.                                      The execution and delivery by Cascade
Kelly of the Transaction Documents to which it is a party, and the consummation
of the transactions described under such Transaction Documents, do not (i)
violate any of Cascade Kelly’s charter documents, (ii) violate any existing
obligation of Cascade Kelly under the court orders listed on Schedule 2 to this
opinion letter or (iii) violate any Oregon statute or regulation which, in our
experience, are normally applicable to the transactions contemplated by the
Transaction Documents.

 

6.                                      No consent or approval by, or any
notification of or filing with, any Oregon state court, public body or authority
is required pursuant to Oregon law to be obtained or effected by the Cascade
Kelly in connection with the execution, delivery and performance by Cascade
Kelly of any Transaction Document to which it is a party, and the consummation
of the transactions described under such Transaction Documents.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Registration Rights Agreement *

 

--------------------------------------------------------------------------------

* Intentionally Omitted. See Exhibit 4.2 to this Current Report.

 

--------------------------------------------------------------------------------